Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00769-CV

                                         Joan O’NEILL,
                                            Appellant

                                                 v.

                             RANDA RECONSTRUCTION, LLC,
                                      Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI14519
                         Honorable Norma Gonzales, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a)(1) (allowing
appellate courts to dismiss an appeal for want of prosecution when an appellant fails to timely file
a brief); see also TEX. R. APP. P. 42.3(c) (allowing appellate courts to dismiss an appeal when an
appellant fails to comply with a court order).

       SIGNED February 5, 2020.


                                                  _________________________________
                                                  Irene Rios, Justice